16-1747
     Mendoza v. Sessions
                                                                                        BIA
                                                                                   Straus, IJ
                                                                               A206 781 669
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   10th day of July, two thousand eighteen.
 5
 6   PRESENT:
 7            RALPH K. WINTER,
 8            ROSEMARY S. POOLER,
 9            GERARD E. LYNCH,
10                 Circuit Judges.
11   _____________________________________
12
13   MIGUEL MENDOZA,
14            Petitioner,
15
16                     v.                                            16-1747
17                                                                   NAC
18   JEFFERSON B. SESSIONS III,
19   UNITED STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Elyssa N. Williams, Formica
24                                       Williams, P.C., New Haven, CT.
25
26   FOR RESPONDENT:                     Chad A. Readler, Acting Assistant
27                                       Attorney General; Erica B. Miles,
28                                       Senior Litigation Counsel; Enitan O.
29                                       Otunla, Trial Attorney, Office of
30                                       Immigration Litigation, United
31                                       States Department of Justice,
32                                       Washington, DC.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review is

4    DENIED.

5        Petitioner Miguel Mendoza, a native and citizen of Mexico,

6    seeks review of a May 5, 2016, decision of the BIA affirming

7    a January 7, 2016, decision of an Immigration Judge (“IJ”)

8    denying Mendoza’s application for asylum, withholding of

9    removal, and relief under the Convention Against Torture

10   (“CAT”).    In re Miguel Mendoza, No. A206 781 669 (B.I.A. May

11   5, 2016), aff’g No. A206 781 669 (Immig. Ct. Hartford Jan. 7,

12   2016).    We assume the parties’ familiarity with the underlying

13   facts and procedural history in this case.

14       Mendoza challenges only the agency’s denial of CAT relief,

15   and we need not consider asylum or withholding of removal.   See

16   Yueqing Zhang v. Gonzales, 426 F.3d 540, 541 n.1 (2d Cir. 2005).

17   Moreover, his arguments regarding the denial of CAT relief

18   emphasize that he proved that family members were killed in

19   1993.    The agency credited that fact, but concluded that

20   Mendoza had not established a likelihood of torture given that

21   his siblings and other relatives had relocated and remained

22   unharmed in Mexico.    Mendoza fails to challenge this

23   dispositive finding and we conclude that he has waived any
                                     2
1    meaningful challenge to the agency’s denial of CAT relief.

2    Id.; see also Norton v. Sam’s Club, 145 F.3d 114, 117 (2d Cir.

3    1998) (“Issues not sufficiently argued in the briefs are

4    considered waived and normally will not be addressed on

5    appeal.”).   Moreover, we see no error in the agency’s

6    reasoning.    An applicant for CAT relief has the burden to show

7    a likelihood of torture and the applicant’s ability to relocate

8    within his country is an appropriate factor for the agency to

9    consider.    8 C.F.R. § 1208.16(c)(2), (3)(ii).

10       For the foregoing reasons, the petition for review is

11   DENIED.

12                                 FOR THE COURT:
13                                 Catherine O’Hagan Wolfe, Clerk




                                     3